Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2020 has been entered. 
Information Disclosure Statement
The information disclosure statement filed on 01/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it includes references with incorrect/incomplete document numbers. The reference document number (Cite No. 1) appears to be incorrect as the name of the Patentee or Applicant does not match the document number. Please correct the page numbers of the Kim et al reference (Cite No 2, on page 1). It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 113 (¶ [0145] of the published application), and reference number 1160b (¶ [0147]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	"heating elements" in claim 1, "one or more features" in claims 11 and 14.
Claim Rejections - 35 USC § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26, 53 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "generally" in claim 21 is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 26 recites the limitation "wherein the thermal regulation system is configured to obtain temperature data from one or more of the temperature sensors" in lines 1-3, however, it is not clear as to the structure of the thermal regulation system performing the recited function of "obtain temperature data from one or more of the temperature sensors." The "thermal regulation system" as required by the claims includes temperature sensors and heating elements, and it is not clear how these elements performs the recited function of "obtain temperature data from one or more of the temperature sensors." Further clarification and appropriate correction is required.
Claim 26 recites the limitation "the temperature sensors" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim is interpreted to depend from claim 24.
The term "proximal" in claim 53 is a relative term which renders the claim indefinite. The term "proximal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 55 recites the limitation "the at least one engagement pin" in lines 2-3.  However, it is not clear if the limitation is referring to the “at least one engagement pin” .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-4, 6, 10, 18, 21-22, 26, 28-29, 32-33 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al. (previously cited, US 2013/0048089) (hereinafter “Adey”) in view of Halberstadt et al (US 2009/0155908) (hereinafter “Halberstadt”) and Lee et al. (previously cited, US 2008/0299539) (hereinafter “Lee”). 
It is noted that while the invention contains a microfluidic device, the microfluidic device is not positively recited in the instant claims.
Regarding clam 1, Adey discloses a culturing station (see FIG. 13; ¶ [0088]) capable of culturing biological cells contained in a microfluidic device, the culturing station comprising:  	a plurality of mounting interfaces, each mounting interface being thermally conductive and dimensioned and configured for having a microfluidic device detachably mounted thereon (a plurality of mounting plates (120; ¶ [0081]), each coupled to a thermal regulation system, and configured to detachably receive and retain an insert such as microscope slide; thus, each mounting plate is fully capable of supporting a microfluidic device; see ¶¶ [0007], [0088]-[0089] and [0091]; FIGS. 12-14), and wherein each mounting interface is configured to be tilted by at least 45º relative to a plane that structure rather than function (see MPEP 2114). The intended uses of the apparatus do not further define any structural features to the culturing station but rather only define how the culturing station may be used. The prior art discloses all of the structural features of the claimed culturing station and thus since the structure is the same, the claimed functions are apparent. 	Assuming arguendo that the plurality of mounting interfaces of Adey is not configured for having a microfluidic device detachably mounted thereon.   	Lee discloses a culturing station comprising a plurality of mounting interfaces configured for having a microfluidic device for detachably mounted thereon (mounting interface (36) is configured to receive a microreactor; see Lee at ¶¶ [0065] and [0069]-
Regarding claim 3, modified Adey does not explicitly disclose wherein the plurality of mounting interfaces comprises at least four mounting interfaces. Modified Adey, however, further discloses wherein the plurality of mounting interfaces comprises at least three mounting interfaces (FIGS. 14-15 of Adey show at least three sample processing modules (136) being mounted on mounting plate (120); see FIGS. 14-15). It would therefore have been obvious to one of ordinary skill in the art to have duplicated the mounting interface of the culturing station of modified Adey to comprise at least four mounting interfaces, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art (see MPEP § 2144.04 VI. B.). Further, one would have been motivated to have duplicated the mounting interfaces of the culturing station of modified Adey for the purpose of accommodating and processing a plurality of microfluidic covers. 
Regarding claim 4, modified Adey further discloses wherein the media perfusion system comprises: 	a programmable control system comprising a controller (i.e., software controller structure rather than function (see MPEP 2114). The intended uses of the apparatus do not further define any structural 
Regarding claim 6, modified Adey further discloses wherein the programmable control system is configured to selectively operate the plurality of pumps to thereby selectively cause an intermittent flow of the culturing media through the perfusion lines according to an on-off duty cycle and/or flow rate that are based at least in part on input received through a user interface (the controller of modified Adey controls the pumps based on feedback from analyzing means, such that the flow rate can be controller; see Halberstadt at ¶¶ [0058] and [0060]).	Applicant is reminded that a recitation of functional language "e.g., to thereby selectively cause an intermittent flow of the culturing media through the perfusion lines according to an on-off duty cycle and/or flow rate that are based at least in part on input received through a user interface" is drawn to intended use of the claimed invention and not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the apparatus do not further define any structural features to the control system but rather only define how the control system may be used. The prior art discloses all of the structural features of the claimed control system and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 10, modified Adey further discloses a plurality of waste lines, each waste line associated with a corresponding mounting interface (each of the microfluidic covers (136) is coupled to a proximal end of a waste line for removing waste 
Regarding claim 18, modified Adey does not explicitly disclose wherein each of the heating element of the thermal regulation system comprise a resistive heater. However, modified Adey does disclose wherein each of the plurality of thermally conductive mounting interfaces includes a Peltier element for regulating the temperature of each of the mounting interfaces (see Adey at ¶ [0089]; FIG. 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the heaters of the culturing station of modified Adey with resistive heaters because such modification would have been nothing more than the simple substitution 
Regarding claim 21, modified Adey further discloses wherein each of the mounting interface is formed of thermally conductive material and generally planar substrate (FIGS. 12 and 14-15: generally planar thermally conductive mounting plate (120); see Adey at ¶¶ [0078] and [0081]; FIGS. 12 and 14-15). 	Modified Adey does not explicitly disclose wherein each mounting interface is a metallic substrate, and assuming arguendo that the mounting interface of modified Adey is not planar substrate. Modified Adey, however, does disclose in a second embodiment, a thermally conducting mounting interface (temperature input comprising thermally conductive material) comprising a generally planar metallic substrate having a top surface capable of being thermally coupled to a generally planar metallic bottom surface of a microfluidic device mounted thereon (see Adey at ¶ [0056]; FIG. 1). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the mounting interface of modified Adey with a mounting interface comprising a generally planar metallic substrate, because such modification would have been nothing more than the simple substitution of one known mounting interface for another. Further, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the mounting interface with one having a planar surface since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to have made said modification in In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  As such, it would have been obvious to one of ordinary skill in the art to have substituted the material of the mounting interface of modified Adey with thermally conductive metals because such modification would have been the simple substation of one known material for another (see also MPEP Section 2144.07).
Regarding claim 22, each of the mounting interfaces of modified Adey incudes heating element coupled to a bottom surface of each of the mounting interfaces (a thermal regulation system including a heater (Peltier element (not specifically shown))  is coupled to a bottom surface of each mounting interface; see ¶¶ [0085] and [0089]; Claim 1; FIG. 15).
Regarding claim 26, modified Adey further discloses wherein the thermal regulation system is coupled to a control system configured to obtain temperature data from one or more of the temperature sensors (controller configured to control and regulate the temperature, and thus intrinsically includes a temperature data acquisition means in order to ascertain that the desired temperature has been achieved; see Adey at ¶¶ [0082] and [0085]). 	Assuming arguendo that modified Adey fails to disclose wherein the thermal regulation system is configured to obtain temperature data from one or more of the temperature sensors. However, it would have been obvious to one of ordinary skill 
Regarding claims 28-29, as shown in FIGS. 12, 14, 15, and as discussed in ¶ [0089], each of the attachment mechanisms (136) is secured to the respective mounting interface (mounting plate (120)) by a securing means. 	Modified Adey, however, does not explicitly disclose wherein the securing means includes an adjustable clamp or compression spring. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the securing means of modified Adey with an adjustable clamp or compression spring, applying force so as to secure the microfluidic device cover to the mounting interface, because said modification would have been nothing more than the simple substitution of one known securing means for another for the predictable result of securing the microfluidic device cover to the mounting interface.
Regarding claims 32 and 33, modified Adey further discloses wherein each of the mounting interfaces can be agitated and tilted independently by an agitator that is operatively coupled to a control system (see Adey at ¶ [0081]). Modified Adey further discloses a level mechanism configured to indicate indicating whether one or more mounting interfaces is tilted within a range of about 45° to about 135° relative to the normal plane (i.e., each of the mounting interfaces is associated with an agitator configured to rock and tilt each of the mounting interfaces at desired angle, and each of the mounting interfaces can be held substantially in a flat position or in a tilted position by the agitator; see ¶¶ [0079] and [0081]; claim 11 of Adey). The culturing station further structure rather than function (see MPEP 2114). The intended uses of the apparatus do not further define any structural features to the level mechanism but rather only define how the level mechanism may be used. The prior art discloses all of the structural features of the claimed level mechanism and thus since the structure is the same, the claimed functions are apparent. 
Regarding claim 56, modified Adey further discloses wherein each mounting interface can be tilted by at least 75° relative to the normal plane (each mounting plate (102) is coupled to a motion generating device (motor 124) with an adjustable coupling device (126); the motion generating device is configured to hold the mounting plate in a substantially horizontal position and in a predetermined tilted position, e.g., at 30º .
Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adey in view of Halberstadt and Lee as applied to claims 1 and 10 above, and further in view of Chai-Gao et al (previously cited, EP 2397224 A1) (hereinafter “Chai-Gao”).
Regarding claim 11, modified Adey discloses the culturing station according to claim 10.  	Modified Adey does not explicitly disclose wherein each microfluidic device cover includes one or more features configured to form a pressure fit, a frictional fit, or another type of fluid tight connection between the distal end of the respective perfusion line and the fluid ingress port of the microfluidic device. 	Chai-Gao discloses an assembly comprising a plurality of thermally conductive interfaces configured for having a microfluidic device detachable mounted thereon (shelf plate (3) comprising a plurality of recess 4 (correspond to the instant interfaces) configured for having microarray devices (5); the shelf plate (3) coupled to a heating plate (2) for regulating the temperature of each of the microarray devices; see Chai-Gao at ¶ [0029], [0035] and [0039]; FIGS. 1-3). Chai-Gao further discloses wherein the assembly further includes a microfluidic cover having inlets (17) and an outlets (20) spatially connected to an entry port (18) and exit port (19) of the microfluidic devices in a fluid tight connection by employing fluid connectors (see Chai-Gao at ¶ [0039]-[0040]; FIGS. 2A-5). 	In view of Chai-Gao, it would have been obvious to one of ordinary skill in the art 
Regarding claim 14, modified Adey does not explicitly disclose wherein each microfluidic device cover includes one or more features configured to form a pressure fit, a frictional fit, or another type of fluid tight connection between the proximal end of the respective waste line and the fluid egress port of the microfluidic device. 	Chai-Gao discloses an assembly comprising a plurality of thermally conductive interfaces configured for having a microfluidic device detachable mounted thereon (shelf plate (3) comprising a plurality of recess 4 (correspond to the instant interfaces) configured for having microarray devices (5); the shelf plate (3) coupled to a heating plate (2) for regulating the temperature of each of the microarray devices; see Chai-Gao at ¶ [0029], [0035] and [0039]; FIGS. 1-3). Chai-Gao further discloses wherein the assembly further includes a microfluidic cover having inlets (17) and an outlets (20) spatially connected to an entry port (18) and exit port (19) of the microfluidic devices in a fluid tight connection by employing fluid connectors (see Chai-Gao at ¶ [0039]-[0040]; FIGS. 2A-5). 	In view of Chai-Gao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the fluid connectors between the distal end of the respective perfusion line and the fluid ingress port of the microfluidic .
Claims 24 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Halberstadt and Lee as applied to claims 1 and 21 above, and further in view of Neuzil et al. (previously cited, US 2007/0196237) (hereinafter “Neuzil”).
Regarding claim 24, modified Adey discloses all of the limitations as set forth above but does not explicitly disclose the thermal regulation system further comprising a plurality of temperature sensors, each temperature sensor coupled to and/or embedded within a respective generally planar metallic substrate of a corresponding one of the mounting interfaces, and configured to monitor a temperature thereof. 	Neuzil discloses a system comprising a plurality of chambers (multiwall plate; see FIG. 1), a heating device (temperature control module) comprising a substrate (3) and a temperature sensor (5) for sensing the temperature of the substrate (see ¶ [0012]-[0013], [0017], [0037] and [0047] of Neuzil). 	In view of Neuzil, it would have been obvious to one of ordinary skill in the art the time of the effective filing date to have incorporated the temperature sensor of Neuzil into each of the plurality of mounting interfaces of the culturing station of modified Adey for the purpose of measuring the temperature of each generally planar metallic substrate of each of the plurality of mounting interfaces. One of ordinary skill in the art 
Regarding claim 35, modified Adey does not explicitly disclose an imaging and/or detecting apparatus coupled to or otherwise operatively associated with the culturing station and configured for viewing and/or imaging and/or detecting biological activity in a microfluidic device mounted on one of the mounting interfaces, wherein the imaging and/or detecting apparatus comprises at least one of a photodetector, a photomultiplier tube detector, an avalanche photodetector, a digital camera, a photosensor, a charge coupled device, and/or a complementary metal-oxide-semiconductor (CMOS) imager. However, modified Adey does disclose wherein the sample fluid in the device is analyzed (see Adey at ¶ [0053]). 	Neuzil further discloses a detection system for detecting the sample fluid (see Adey at ¶ [0060] of Neuzil).  	In view of Neuzil, it would have been obvious to one of ordinary skill in the art the time of effective filing date to have incorporated the detection system of Neuzil including a photomultiplier tube into the culturing station of modified Adey for the purpose of monitoring and analyzing the sample fluid within the inserts (see ¶ [0060] of Neuzil). Further, doing so would have been the simple substitution of one known analyzing means for another for the predictable results of monitoring and analyzing the materials within the culturing station. 	Furthermore, it is noted that while the invention contains a microfluidic device, the microfluidic device is not positively recited in the instant claims.structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed detecting apparatus and thus since the structure is the same, the claimed functions are apparent. 
Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Halberstadt and Lee as applied to claim 1 above, and further in view of Rodgers et al (previously cited, US 2007/0048863) (hereinafter “Rodgers”).
Regarding claim 30, Adey discloses all of the limitations as set forth above but does not explicitly disclose wherein the culturing station is configured to record in a memory respective perfusion and/or temperature histories of a microfluidic device mounted on one of the plurality of thermally conductive mounting interfaces. However, modified Adey does disclose wherein the culturing station includes a control system including a software controller configured to selectively regulate fluid input and output to each of the plurality of sample processing modules according to a particular laboratory protocol; the control system is capable of pausing and halting the process of fluid flow in the system; see Adey at ¶ [0082]-[0085]). 	Rodgers discloses a device comprising a chip, a sensor module configured to determine and record a condition within the chip, and a data transfer module to read structure rather than function (see MPEP 2114).
Regarding claim 31, the memory of the culturing station of modified Adey is coupled to the microfluidic devices so as to determine and record the environmental conditions within the microfluidic device, as disclosed by Rodgers (see Rodgers at ¶ [0065] and [0068]).
Claims 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adey in view of Halberstadt and Lee as applied to claim 1 above, and further in view of Gubatayao et al (US 2014/0045186) (hereinafter “Gubatayao”).
Regarding claim 52, modified Adey discloses the culturing station according to claim 1. 	 	Gubatayao discloses a system comprising a plurality of thermally conductive mounting interfaces (FIG. 1B, 2 and 4A: receiving tray 520a,520b), each comprising a generally planar substrate coupled to heating element (heater substrate (600)) arranged below a microfluidic cartridge (200; see ¶¶ [0065], [0080] and [0088]). Gubatayao further discloses wherein alignment means can be incorporated into each of the mounting interfaces so as to properly align the cartridge on the mounting interfaces (see ¶¶ [0068]-[0069]). The alignment means includes cut-out on an edge of the cartridge (see FIG. 3A), one or more notches and a post or protrusion that fits within an aperture (see ¶ [0068]). 	In view of Gubatayao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the alignment post of Gubatayao such that each mounting interface of modified Adey comprises at least one alignment pin, because Gubatayao discloses that a post or protrusion can be employed to properly align cartridges on the mounting interfaces. One of ordinary skill in the art would have been motivated to make said modification so as to achieve error-free alignment of the cartridges on the mounting interface during coupling, as disclosed by Gubatayao (see ¶ [0068]).structure rather than function (see MPEP 2114).
Regarding claim 53, modified Adey does not explicitly disclose wherein each mounting interface comprises a substrate and a window, said window exposing a surface of the substrate, said surface of the substrate being the surface on which said at least one alignment pin is disposed, wherein said at least one alignment pin is disposed proximal to a corner of said window.
 	Gubatayao further discloses wherein the mounting interface comprise a window (opening of recessed portion of tray (524); FIG. 4A) and a substrate (600; FIG. 4A), and said at least one alignment pin (526) complementary to a recess of the cartridge is disposed near a corner of the recess (see FIG. 4A).
 	In view of Gubatayao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the mounting interfaces of modified Adey with that of Gubatayao. One of ordinary skill in the art would have been motivated to have made said modification because such modification would have resulted in a mounting interface having the added advantage of properly orienting and securing the microfluidic devices/cartridges onto the mounting interface. 
Regarding claim 54, modified Adey does not explicitly disclose wherein each wherein each microfluidic device cover comprises a tapered end comer configured to 
 	Gubatayao further discloses wherein the cartridge can be comprise a tapered end corner complementary to an alignment features on the mounting interface (see ¶¶ [0068]-[0069]).  Gubatayao discloses wherein complementarity between the cartridges and mounting interface can be achieved by other suitable arrangements (e.g., cut-out corners, post or protrusions; see ¶ [0068]).
	In view of Gubatayao, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the microfluidic cover of modified Adey so as to comprise a tapered end comer configured to engage the alignment pin and further facilitate orientation and placement of the microfluidic device cover. One of ordinary skill in the art would have been motivated to make said modification since Gubatayao discloses that various suitable arrangements can employed including cut-out corners, post and protrusions with the cartridge and mounting interfaces that achieve error-free alignment of the cartridges on the mounting interface during coupling (see Gubatayao ¶ [0068]-[0069]). Further, doing so would have been the simple substitution of one known orienting means for another for the predictable result of aiding in the alignment of the microfluidic device cover on the mounting interface. 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., configured to engage the alignment pin and further facilitate orientation and placement of the microfluidic device cover" is not given patentable weight in an structure rather than function (see MPEP 2114).
Regarding claim 55, modified Adey does not explicitly disclose wherein each mounting interface further comprises at least one engagement pin disposed on said surface of each mounting interface, the at least one engagement pin. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the engagement pin of modified Adey such that an additional engagement pin is disposed on each of the mounting interfaces. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of aligning additional elements on the mounting interface. Further, one of ordinary skill in the art would do so since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI B. 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., configured to engage with an engagement opening on a microfluidic device" is not given patentable weight in an apparatus claim. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 9-11, 14, 17-18, 21-22, 24, 26, 28-33 and 35 have been considered but are moot in view of a different interpretation of the previously applied reference. As discussed in the rejection, the 
Applicant asserts on page 9 (see Remarks dated 04/27/2020) that amended independent claim 1 now recites structural element for the claim element, the “thermal regulation system,” since the claim now recites a “heating element.”
In response, Applicant’s argument is noted, however, claim limitation "heating element" has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it use a generic placeholder "element" coupled with functional language "heating" without reciting sufficient structure to achieve the claimed function. The term "element" is considered to be non-structure modifier that fails to recite sufficiently definite structure, material or acts to perform the claimed function. In view of above, Examiner’s interpretation of the limitation "heating element" under 112(f), meets the three-prong analysis set forth in MPEP 2181. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) , or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).  	As to the claim limitation “attachment mechanisms” in amended claim 1, said limitation is not interpreted under 35 U.S.C. 112(f). 	As to the claim limitation “control system” in amended claim 4, said limitation is no longer interpreted under 35 U.S.C. 112(f). 		As to the claim limitation “imaging unit and/or detecting apparatus” in amended claim 35, said limitation is no longer interpreted under 35 U.S.C. 112(f).
Applicant further asserts on page 10 that the claim element “one or more features” to form one or more fluid-tight connection, is sufficiently well known in the art that it recites a genus of structure.
In response, claim element “one or more features” does not recite sufficient structure to achieve the claimed function of forming a pressure fit.  As such, the interpretation of the claim element under 112(f) is proper, because it meets the three-prong analysis set forth in MPEP 2181.
Applicant’s amendments have overcome the objection to the claims from the previous Office Action.
Applicant’s amendments have overcome the 112(a) rejections from the previous Office Action.
Applicant’s amendments have overcome the 112(b) rejections from the previous Office Action.
Applicant asserts on page 13 that Adey does not teach claim element “thermal regulation system comprising a respective heating element for each one of the plurality of mounting interfaces.”
In response, as discussed in the rejection, Adey explicitly discloses wherein each of the mounting plates is coupled to a thermal regulation system including a Peltier element (not shown) and a thermal fins (142). See ¶¶ [0085] and [0089]; Claim 1; FIG. 15.
Applicant asserts on page 13 that Adey does not teach claim element “a microfluidic device cover configured to at least partially enclose and secure a single microfluidic device on said corresponding mounting interface.”
In response, as discussed in the rejection, Adey explicitly discloses a plurality of sample processing modules (136; corresponds to the instant microfluidic device cover) having a lid (138), and configured to secure and retain at least one microscope slide (see ¶¶ [0088] and [0096]; FIGS. 12-14 and 21). The microfluidic device cover of Adey is structurally the same as the instant cover and thus fully capable of securing and enclosing a single microfluidic device.
Applicant asserts on page 13 that Adey does not teach claim limitation “each mounting interface is configured to be tilted by at least 45º relative to a plane that is normal to gravitational force acting on the culturing station.“
In response, as discussed in the rejection, Adey discloses each wherein each mounting plate (102) is coupled to a motion generating device (motor 124) with an adjustable coupling device (126). The motion generating device is configured to hold the mounting plate in a substantially horizontal position in a first configuration and in a predetermined tilted position, e.g., at 30º degrees or greater; see ¶¶ [0078] and [0079]). Thus, the motion generating device of Adey is fully capable of holding the mounting plates at 45 degrees. 
Applicant further argues on page 14 that Adey teaches away from the claimed “each mounting interface is configured to be tilted by at least 45º relative to a plane that is normal to gravitational force acting on the culturing station.”
Examiner respectfully disagrees. Adey discloses that the motion generating device (motor) can be used to tilt the mounting plates to the desired angle. Nothing in Adey that states/suggests that tilting the mounting plate at 45 º would render the device inoperable. In fact, Adey explicitly states that the motion generating device can be used 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Custance et al (US 6,238,910) disclose a system comprising a plurality of station, each comprising a mounting interface and a microfluidic cover (see FIG. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799